Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coan et al., U.S. Patent No. 9423584 B2.
Regarding claim 1, Coan ‘584 discloses a core reel assembly 100 comprising: a cord 180 wound around a core reel 130 (i.e., claim 2) having a base plate 120, and a plenum rated enclosure 110 (i.e., a compartment or space, as same as applicant’s claimed device) being open at a bottom edge 112, the base plate 120 secured in the enclosure 110 so that the cord 180 of the cord reel 130 through the bottom edge 112 (i.e., apertures of 153-154, claim 3); the opening (apertures 153-154 provides a low friction since grommets are used to prevent the cable from wearing off or damage, claim 13); a supply device 146 (claim 15); one or more supports 105 for securement of the enclosure to a support surface (claim 17), see figures 1-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Coan et al., U.S. Patent No. 9423584 B2.
	Regarding claims 4, 7 and 23, Coan ‘584 discloses a door 118 at a front edge to selectively close the enclosure rather than at the bottom edge and an opening (i.e., apertures of 153-154), see figures 1-15.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the door that can open and close at the bottom or any other place, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Regarding claims 5-6 and 8-9, as stated above, Coan ‘584 discloses a cord 180 (i.e., a computer network communication cable, claim 6) wound around a core reel 130 (i.e., claim 5), the opening (apertures 153-154 provides a friction reducing structure using grommets which provide rounded eyelets to prevent the cable from wearing off or damage, claim 8), the opening (apertures of 153-154) passes through a door edge (i.e., 150 is mounted on openings 155 of edge, claim 9), figures 1-15.
Regarding claims 18-22, as stated above, Coan ‘584 shows mounting the mounting plate 121 with openings 122 for bolts to secure the cord reel 130 with the mounting plate 121 to the wall 115 rather than using brackets.  However, Coan ‘584  shows one or more brackets 105 for supporting the enclosure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Coan ‘584 to include brackets to secure the cord reel with the base plate, in order to help secure the cord reel to the base plate, since all of the claimed elements were known in the prior art (i.e., applicant did not invent brackets) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coan et al., U.S. Patent No. 9423584 B2, in view of Byrd, U.S. Patent No. 7309834 B1.
As stated above, Coan ‘584 shows grommets 153, 154 to provide a low friction to prevent the cable from damaging rather than one or more rollers and the supply device 146 (i.e., containing cables without a shape of box).
Byrd ‘834 shows one or more rollers 96 for guiding the cable cord and a junction box 61, see figures 1 and 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Coan ‘584 to include rollers and a junction box as suggested by Byrd ‘834, in order to help guide the cable cord, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims 10-12 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 10, including an edge cover that can be removed and attached at the door edge to selectively close the opening at the door edge.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Response to Arguments
Claim 8 has been amended.
Applicant's arguments/remarks filed on 10/2/21 have been fully considered but they are not persuasive with respect to claims 1-23.
	Applicant argues that the prior art of record fails to disclose “the plenum rated enclosure,” as claimed by the applicant as described in the paragraph [0050].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the paragraph [0050], “As used herein, the term “plenum-rated” shall mean….spaces.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As stated above, applicant recites “a plenum rated enclosure” as an apparatus claim and noting more.  Coan ‘584 discloses all the structural elements as recited by the applicant’s claim, a core reel assembly 100 comprising: a cord 180 wound around a core reel 130 having a base plate 120, and a plenum rated enclosure 110 (i.e., a compartment or space, as same as applicant’s claimed device) being open at a bottom edge 112, the base plate 120 secured in the enclosure 110.

Applicant’s argues that Byrd fails to disclose or suggest cures the aforementioned or other defects and deficiencies present in Coan.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
10/11/22
/SANG K KIM/           Primary Examiner, Art Unit 3654